DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5, and 13 have been amended as per the amendment filed on 5/31/2022.
Currently Claims 1-20 are pending and prosecuted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US Patent Publication 2017/0193923, henceforth known as Park, and in further view of Park, US Patent Publication 2020/0160781, henceforth known as Park ‘781.

Regarding Claim 1, Park discloses a pixel circuit (Abstract; Figure 2, 3, and 9; a subpixel circuit), comprising: 
pixel unit circuits arranged in a row, wherein each of the pixel unit circuits comprises a first transistor, a second transistor, a third transistor, a storage capacitor, a light emitting device, a data line, a scan line, and a detection signal line (Figure 2, 3, and 9; [0080-0090]; a subpixel circuit arranged in a row, where each subpixel comprises of a driving transistor DRT (first transistor), switching transistor SWT (second transistor), sensing transistor SENT (third transistor), storage capacitor Cstg, and a OLED. Each subpixel circuit is connected to a data line DL, gate lines SCAN and SENSE, driving voltage line DVL, and a reference voltage line RVL (detection signal line)); 
wherein a drain of the first transistor of the pixel unit circuit in a nth row is connected to a first power line to receive a first voltage (Figure 2, 3, and 9; [0080-0090]; driving transistor DRT is connected to EVDD via the driving voltage line DVL (first power line)); 
a control electrode of the second transistor is connected to the scan line, a first electrode of the second transistor is connected to the data line, and a second electrode of the second transistor is connected to a control electrode of the first transistor and an electrode of the storage capacitor (Figure 2, 3, and 9; [0080-0090]; switching transistor SWT has a gate connected to a gate line SCAN (in Figure 9 it is SCANn), a first electrode connected to data line DL, and a second electrode connected to both a first electrode of the storage capacitor Cst and the gate of driving transistor DRT); 
a control electrode of the third transistor is connected to the scan line of the pixel unit circuit in a n+1th row, a first electrode of the third transistor is connected to the detection signal line, and a second electrode of the third transistor is connected to a source of the first transistor, another electrode of the storage capacitor, and an end of the light emitting device (Figure 2, 3, and 9; [0080-0090]; sensing transistor SENT has a gate connected to the next gate line, as seen in Figure 9 (the scan line of the pixel unit circuit in a n+1th row), a first electrode connected to the reference voltage line RVL (detection signal line), and a second electrode connected to the second electrode of the storage capacitor Cstg and a first electrode of transistor DT, and an first electrode of the OLED); 
another end of the light emitting device is connected to a second power line to receive a second voltage (Figure 2, 3, and 9; [0080-0090]; the second electrode of the OLED is connected to EVSS, as seen in Figures 2 and 3); 
the scan lines of the pixel unit circuits in adjacent rows have at least half of pulses being the same(Figure 10 and 11; [0176]; [0193-0194]; Referring to FIG. 10, in the image driving mode for the nth subpixel line (SPLn), a turned-on level voltage interval of an nth scan signal (SCANn) and a turned-on level voltage interval of an n+1th scan signal (SCANn+1) may partially overlap each other. As seen in Figure 10 and 11, the partially overlap is at least half), the control electrode of the third transistor of the pixel unit circuit in a last row is connected to the scan line in a last row (Figure 2, 3, and 9; [0080-0090]; the gate of the sensing transistor SENT in the last row would inherently be connected to the last scan line in a last row), and the detection signal line is configured to provide a reference voltage for the pixel unit circuit (Figure 4; [0114]; reference voltage VREF is supplied to the reference voltage line RVL, which is supplied to the subpixels);
wherein in the pixel circuit, at least half of pulse signals of the scan lines in previous and next rows of pixel unit circuits are at the same time at a high level signal, such that the second transistor and the third transistor controlled by scan line signals in previous and next rows to be turned on at the same time (Figure 2, 3, and 9; [0080-0090]; sensing transistor SENT has a gate connected to the next gate line, as seen in Figure 9 (the scan line of the pixel unit circuit in a n+1th row). So when the gate signal of the next row is turned on, both the sensing transistor SENT of row n and the switching transistor SWT of row n+1 are simultaneously turned on as they receive the same signal).
Park doesn’t explicitly disclose wherein a detection process of the pixel circuit is divided into an initial stage, a detection stage, and a data reading stage, 
in the initial stage, a voltage at a source point of the first transistor is raised, and the voltage at a gate point of the first transistor is coupled to the storage capacitor due to a voltage drift, 
in the detection phase, the voltage at the source point of the first transistor and the voltage at the gate point of the first transistor remain unchanged, and 
in the data reading phase, a gate-source voltage of the first transistor is read through the detection signal line, the gate-source voltage is equal to a difference between the gate voltage and the source voltage of the first transistor.

Park ‘781, US Patent Publication 2020/0160781, discloses wherein a detection process of the pixel circuit is divided into an initial stage, a detection stage, and a data reading stage (Figure 4 and 5; [0150-0158]; a signal timing diagram of mobile sensing characteristics of the driving transistor in an organic light-emitting display device that comprises of a an initialization step (initial stage), a tracking step (a detection stage), and a sampling step (data reading stage)), 
in the initial stage, a voltage at a source point of the first transistor is raised, and the voltage at a gate point of the first transistor is coupled to the storage capacitor due to a voltage drift (Figure 4 and 5; [0150-0158]; In the initialization step, the switching transistor SWT is turned on by the turn-on level scan signal SCAN, and the first node N1 of the driving transistor DRT is initialized to the mobility sensing data voltage Vdata. In addition, a turn-on level sense signal SENSE causes the sensing transistor SENT and sensing reference switch SPRE to be turned on. In this state, the second node N2 of the driving transistor DRT is initialized to the sensing reference voltage VpreS. These features provide “a voltage at a source point of the first transistor is raised, and the voltage at a gate point of the first transistor is coupled to the storage capacitor due to a voltage drift”), 
in the detection phase, the voltage at the source point of the first transistor and the voltage at the gate point of the first transistor remain unchanged (Figure 4 and 5; [0150-0158]; The tracking step is a step of tracking the mobility of the driving transistor DRT. The mobility of the driving transistor DRT may indicate current driving ability of the driving transistor DRT. In the tracking step, the voltage of the second node N2 of the driving transistor DRT, by which the mobility of the driving transistor DRT can be determined, is tracked. In the tracking step, the turn-off level scan signal SCAN turns off the switching transistor SWT, and the sensing reference switch SPRE transits to a turn-off level (e.g., the sensing reference voltage VpreS is no longer applied to the reference voltage line RVL, and thus the blocking sensing reference voltage is no longer applied to the driving transistor DRT). Consequently, both the first node N1 and the second node N2 of the driving transistor DRT are floated, so that both the voltage of the first node N1 and the voltage of the second node N2 of the driving transistor DRT are increased. In particular, since the voltage of the second node N2 of the driving transistor DRT is initialized to the sensing reference voltage VpreS, the voltage of the second node N2 of the driving transistor DRT starts to increase from the sensing reference voltage VpreS. At this time, an increase in the voltage of the second node N2 of the driving transistor DRT causes a voltage increase in the reference voltage line RVL, since the sensing transistor SENT is in the turned-on state. These features provide “the voltage at the source point of the first transistor and the voltage at the gate point of the first transistor remain unchanged”), and 
in the data reading phase, a gate-source voltage of the first transistor is read through the detection signal line, the gate-source voltage is equal to a difference between the gate voltage and the source voltage of the first transistor (Figure 4 and 5; [0150-0158]; In the sampling step, the sampling switch SAM is turned on when a predetermined length of time Δt has passed from a point in time at which the voltage of the second node N2 of the driving transistor DRT started to increase. At this time, the analog-to-digital converter ADC may sense the voltage of the reference voltage line RVL connected by the sampling switch SAM, and may convert the sensed voltage into a digital sensed value. Here, the voltage sensed by the analog-to-digital converter ADC may correspond to a voltage VpreS+ΔV increased from the sensing reference voltage VpreS by a predetermined voltage ΔV. The predetermined voltage is the gate-source voltage of the driving transistor.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Park to further include the teachings of Park to further include the teachings of Park ‘781’s signal timing diagram of mobile sensing characteristics of the driving transistor in an organic light-emitting display device. The motivation to combine these analogous arts is because Park ‘781 teaches that a mobility sensing process for the driving sensing DRT that is used for compensating for the deviation of a driving transistor in OLED that causes luminance deviations (Park: ‘781: [0008-0009];).


Regarding Claim 2, The combination of Park and Park ‘781 teaches further comprising an external control unit connected to the scan line and the scan line in the last row of the pixel unit circuit to control a pulse of the scan line of the pixel circuit (Park: Figure 1 and 9; [0057]; [0194]; a gate driver sequentially supplies scan signals of an on voltage or an off voltage to the plurality of gate lines GL).

Regarding Claim 3, The combination of Park and Park ‘781 teaches wherein the scan lines of adjacent rows of the pixel circuit have at least half of pulses being the same (Park: Figure 2, 3, and 9; [0080-0090]; Park ‘781: Figure 4 and 5; [0150-0158]; pixel circuits of adjacent rows, as seen in Figure 9 of Park, only have half of the gate signals being the same).

Regarding Claim 4, The combination of Park and Park ‘781 teaches further comprising a reference voltage line and a data acquisition chip (Figure 4; [0108-0120];  the reference voltage line is connected to a “reference voltage line” via initialization switch SPRE to provide Vref and a “data acquisition chip” via sampling switch SAM to connect to sensing unit 410  (data acquisition chip)), 
wherein the reference voltage line is connected to a detection signal line through a reference voltage switch, and the data acquisition chip is connected to the detection signal line through a data acquisition switch (Figure 4; [0108-0120];  the reference voltage line is connected to a “reference voltage line” via initialization switch SPRE to provide Vref and a “data acquisition chip” via sampling switch SAM to connect to sensing unit 410  (data acquisition chip)).

Regarding Claim 5, Park discloses a pixel circuit (Abstract; Figure 2, 3, and 9; a subpixel circuit), comprising: 
pixel unit circuits arranged in a row, wherein each of the pixel unit circuits comprises a first transistor, a second transistor, a third transistor, a storage capacitor, a light emitting device, a data line, a scan line, and a detection signal line (Figure 2, 3, and 9; [0080-0090]; a subpixel circuit arranged in a row, where each subpixel comprises of a driving transistor DRT (first transistor), switching transistor SWT (second transistor), sensing transistor SENT (third transistor), storage capacitor Cstg, and a OLED. Each subpixel circuit is connected to a data line DL, gate lines SCAN and SENSE, driving voltage line DVL, and a reference voltage line RVL (detection signal line)); 
wherein a drain of the first transistor of the pixel unit circuit in a nth row is connected to a first power line to receive a first voltage (Figure 2, 3, and 9; [0080-0090]; driving transistor DRT is connected to EVDD via the driving voltage line DVL (first power line));  
a control electrode of the second transistor is connected to the scan line, a first electrode of the second transistor is connected to the data line, and a second electrode of the second transistor is connected to a control electrode of the first transistor and an electrode of the storage capacitor (Figure 2, 3, and 9; [0080-0090]; switching transistor SWT has a gate connected to a gate line SCAN (in Figure 9 it is SCANn), a first electrode connected to data line DL, and a second electrode connected to both a first electrode of the storage capacitor Cst and the gate of driving transistor DRT);
a control electrode of the third transistor is connected to the scan line of the pixel unit circuit in a n+1th row, a first electrode of the third transistor is connected to the detection signal line, and a second electrode of the third transistor is connected to a source of the first transistor, another electrode of the storage capacitor, and an end of the light emitting device (Figure 2, 3, and 9; [0080-0090]; sensing transistor SENT has a gate connected to the next gate line, as seen in Figure 9 (the scan line of the pixel unit circuit in a n+1th row), a first electrode connected to the reference voltage line RVL (detection signal line), and a second electrode connected to the second electrode of the storage capacitor Cstg and a first electrode of transistor DT, and an first electrode of the OLED);
another end of the light emitting device is connected to a second power line to receive a second voltage (Figure 2, 3, and 9; [0080-0090]; the second electrode of the OLED is connected to EVSS, as seen in Figures 2 and 3);
the scan lines of the pixel unit circuits in adjacent rows have at least half of pulses being the same (Figure 10 and 11; [0176]; [0193-0194]; Referring to FIG. 10, in the image driving mode for the nth subpixel line (SPLn), a turned-on level voltage interval of an nth scan signal (SCANn) and a turned-on level voltage interval of an n+1th scan signal (SCANn+1) may partially overlap each other. As seen in Figure 10 and 11, the partially overlap is at least half);
wherein in the pixel circuit, at least half of pulse signals of the scan lines in previous and next rows of pixel unit circuits are at the same time at a high level signal, such that the second transistor and the third transistor controlled by scan line signals in previous and next rows to be turned on at the same time (Figure 2, 3, and 9; [0080-0090]; sensing transistor SENT has a gate connected to the next gate line, as seen in Figure 9 (the scan line of the pixel unit circuit in a n+1th row). So when the gate signal of the next row is turned on, both the sensing transistor SENT of row n and the switching transistor SWT of row n+1 are simultaneously turned on as they receive the same signal).
Park doesn’t explicitly disclose wherein a detection process of the pixel circuit is divided into an initial stage, a detection stage, and a data reading stage, 
in the initial stage, a voltage at a source point of the first transistor is raised, and the voltage at a gate point of the first transistor is coupled to the storage capacitor due to a voltage drift, 
in the detection phase, the voltage at the source point of the first transistor and the voltage at the gate point of the first transistor remain unchanged, and 
in the data reading phase, a gate-source voltage of the first transistor is read through the detection signal line, the gate-source voltage is equal to a difference between the gate voltage and the source voltage of the first transistor.
Park ‘781, US Patent Publication 2020/0160781, discloses wherein a detection process of the pixel circuit is divided into an initial stage, a detection stage, and a data reading stage (Figure 4 and 5; [0150-0158]; a signal timing diagram of mobile sensing characteristics of the driving transistor in an organic light-emitting display device that comprises of a an initialization step (initial stage), a tracking step (a detection stage), and a sampling step (data reading stage)), 
in the initial stage, a voltage at a source point of the first transistor is raised, and the voltage at a gate point of the first transistor is coupled to the storage capacitor due to a voltage drift (Figure 4 and 5; [0150-0158]; In the initialization step, the switching transistor SWT is turned on by the turn-on level scan signal SCAN, and the first node N1 of the driving transistor DRT is initialized to the mobility sensing data voltage Vdata. In addition, a turn-on level sense signal SENSE causes the sensing transistor SENT and sensing reference switch SPRE to be turned on. In this state, the second node N2 of the driving transistor DRT is initialized to the sensing reference voltage VpreS. These features provide “a voltage at a source point of the first transistor is raised, and the voltage at a gate point of the first transistor is coupled to the storage capacitor due to a voltage drift”), 
in the detection phase, the voltage at the source point of the first transistor and the voltage at the gate point of the first transistor remain unchanged (Figure 4 and 5; [0150-0158]; The tracking step is a step of tracking the mobility of the driving transistor DRT. The mobility of the driving transistor DRT may indicate current driving ability of the driving transistor DRT. In the tracking step, the voltage of the second node N2 of the driving transistor DRT, by which the mobility of the driving transistor DRT can be determined, is tracked. In the tracking step, the turn-off level scan signal SCAN turns off the switching transistor SWT, and the sensing reference switch SPRE transits to a turn-off level (e.g., the sensing reference voltage VpreS is no longer applied to the reference voltage line RVL, and thus the blocking sensing reference voltage is no longer applied to the driving transistor DRT). Consequently, both the first node N1 and the second node N2 of the driving transistor DRT are floated, so that both the voltage of the first node N1 and the voltage of the second node N2 of the driving transistor DRT are increased. In particular, since the voltage of the second node N2 of the driving transistor DRT is initialized to the sensing reference voltage VpreS, the voltage of the second node N2 of the driving transistor DRT starts to increase from the sensing reference voltage VpreS. At this time, an increase in the voltage of the second node N2 of the driving transistor DRT causes a voltage increase in the reference voltage line RVL, since the sensing transistor SENT is in the turned-on state. These features provide “the voltage at the source point of the first transistor and the voltage at the gate point of the first transistor remain unchanged”), and 
in the data reading phase, a gate-source voltage of the first transistor is read through the detection signal line, the gate-source voltage is equal to a difference between the gate voltage and the source voltage of the first transistor (Figure 4 and 5; [0150-0158]; In the sampling step, the sampling switch SAM is turned on when a predetermined length of time Δt has passed from a point in time at which the voltage of the second node N2 of the driving transistor DRT started to increase. At this time, the analog-to-digital converter ADC may sense the voltage of the reference voltage line RVL connected by the sampling switch SAM, and may convert the sensed voltage into a digital sensed value. Here, the voltage sensed by the analog-to-digital converter ADC may correspond to a voltage VpreS+ΔV increased from the sensing reference voltage VpreS by a predetermined voltage ΔV. The predetermined voltage is the gate-source voltage of the driving transistor.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Park to further include the teachings of Park to further include the teachings of Park ‘781’s signal timing diagram of mobile sensing characteristics of the driving transistor in an organic light-emitting display device. The motivation to combine these analogous arts is because Park ‘781 teaches that a mobility sensing process for the driving sensing DRT that is used for compensating for the deviation of a driving transistor in OLED that causes luminance deviations (Park: ‘781: [0008-0009];).

Regarding Claim 6, The combination of Park and Park ‘781 teaches further comprising the scan line in a last row connected to the control electrode of the third transistor of the pixel unit circuit in a last row (Park: Figure 2, 3, and 9; [0080-0090]; the gate of the sensing transistor SENT in the last row would inherently be connected to the last scan line in a last row).

Regarding Claim 7, The combination of Park and Park ‘781 teaches further comprising an external control unit connected to the scan line and the scan line in the last row of the pixel unit circuit to control a pulse of the scan line of the pixel circuit (Park: Figure 1 and 9; [0057]; [0194]; a gate driver sequentially supplies scan signals of an on voltage or an off voltage to the plurality of gate lines GL).

Regarding Claim 8, The combination of Park and Park ‘781 teaches wherein the scan lines of adjacent rows of the pixel circuit have at least half of pulses being the same  (Park: Figure 2, 3, and 9; [0080-0090]; Park ‘781: Figure 4 and 5; [0150-0158]; pixel circuits of adjacent rows, as seen in Figure 9 of Park, only have half of the gate signals being the same).

Regarding Claim 9, The combination of Park and Park ‘781 teaches further comprising a reference voltage line and a data acquisition chip (Park: Figure 4; [0108-0120];  the reference voltage line is connected to a “reference voltage line” via initialization switch SPRE to provide Vref and a “data acquisition chip” via sampling switch SAM to connect to sensing unit 410  (data acquisition chip)), wherein the reference voltage line is connected to a detection signal line through a reference voltage switch, and the data acquisition chip is connected to the detection signal line through a data acquisition switch (Park: Figure 4; [0108-0120];  the reference voltage line is connected to a “reference voltage line” via initialization switch SPRE to provide Vref and a “data acquisition chip” via sampling switch SAM to connect to sensing unit 410  (data acquisition chip)),


Regarding Claim 13, Park discloses A display device (Abstract; Organic Light Emitting Display Device), comprising: 
a pixel circuit comprising pixel unit circuits arranged in a row, wherein each of the pixel unit circuits comprises a first transistor, a second transistor, a third transistor, a storage capacitor, a light emitting device, a data line, a scan line, and a detection signal line (Figure 2, 3, and 9; [0080-0090]; a subpixel circuit arranged in a row, where each subpixel comprises of a driving transistor DRT (first transistor), switching transistor SWT (second transistor), sensing transistor SENT (third transistor), storage capacitor Cstg, and a OLED. Each subpixel circuit is connected to a data line DL, gate lines SCAN and SENSE, driving voltage line DVL, and a reference voltage line RVL (detection signal line));
wherein a drain of the first transistor of the pixel unit circuit in a nth row is connected to a first power line to receive a first voltage (Figure 2, 3, and 9; [0080-0090]; driving transistor DRT is connected to EVDD via the driving voltage line DVL (first power line));
a control electrode of the second transistor is connected to the scan line, a first electrode of the second transistor is connected to the data line, and a second electrode of the second transistor is connected to a control electrode of the first transistor and an electrode of the storage capacitor (Figure 2, 3, and 9; [0080-0090]; switching transistor SWT has a gate connected to a gate line SCAN (in Figure 9 it is SCANn), a first electrode connected to data line DL, and a second electrode connected to both a first electrode of the storage capacitor Cst and the gate of driving transistor DRT);
a control electrode of the third transistor is connected to the scan line of the pixel unit circuit in a n+1th row, a first electrode of the third transistor is connected to the detection signal line, and a second electrode of the third transistor is connected to a source of the first transistor, another electrode of the storage capacitor, and an end of the light emitting device (Figure 2, 3, and 9; [0080-0090]; sensing transistor SENT has a gate connected to the next gate line, as seen in Figure 9 (the scan line of the pixel unit circuit in a n+1th row), a first electrode connected to the reference voltage line RVL (detection signal line), and a second electrode connected to the second electrode of the storage capacitor Cstg and a first electrode of transistor DT, and an first electrode of the OLED); 
another end of the light emitting device is connected to a second power line to receive a second voltage (Figure 2, 3, and 9; [0080-0090]; the second electrode of the OLED is connected to EVSS, as seen in Figures 2 and 3);
the scan lines of the pixel unit circuits in adjacent rows have at least half of pulses being the same (Figure 10 and 11; [0176]; [0193-0194]; Referring to FIG. 10, in the image driving mode for the nth subpixel line (SPLn), a turned-on level voltage interval of an nth scan signal (SCANn) and a turned-on level voltage interval of an n+1th scan signal (SCANn+1) may partially overlap each other. As seen in Figure 10 and 11, the partially overlap is at least half);
wherein in the pixel circuit, at least half of pulse signals of the scan lines in previous and next rows of pixel unit circuits are at the same time at a high level signal, such that the second transistor and the third transistor controlled by scan line signals in previous and next rows to be turned on at the same time (Figure 2, 3, and 9; [0080-0090]; sensing transistor SENT has a gate connected to the next gate line, as seen in Figure 9 (the scan line of the pixel unit circuit in a n+1th row). So when the gate signal of the next row is turned on, both the sensing transistor SENT of row n and the switching transistor SWT of row n+1 are simultaneously turned on as they receive the same signal).
Park doesn’t explicitly disclose wherein a detection process of the pixel circuit is divided into an initial stage, a detection stage, and a data reading stage, 
in the initial stage, a voltage at a source point of the first transistor is raised, and the voltage at a gate point of the first transistor is coupled to the storage capacitor due to a voltage drift, 
in the detection phase, the voltage at the source point of the first transistor and the voltage at the gate point of the first transistor remain unchanged, and 
in the data reading phase, a gate-source voltage of the first transistor is read through the detection signal line, the gate-source voltage is equal to a difference between the gate voltage and the source voltage of the first transistor.

Park ‘781, US Patent Publication 2020/0160781, discloses wherein a detection process of the pixel circuit is divided into an initial stage, a detection stage, and a data reading stage (Figure 4 and 5; [0150-0158]; a signal timing diagram of mobile sensing characteristics of the driving transistor in an organic light-emitting display device that comprises of a an initialization step (initial stage), a tracking step (a detection stage), and a sampling step (data reading stage)), 
in the initial stage, a voltage at a source point of the first transistor is raised, and the voltage at a gate point of the first transistor is coupled to the storage capacitor due to a voltage drift (Figure 4 and 5; [0150-0158]; In the initialization step, the switching transistor SWT is turned on by the turn-on level scan signal SCAN, and the first node N1 of the driving transistor DRT is initialized to the mobility sensing data voltage Vdata. In addition, a turn-on level sense signal SENSE causes the sensing transistor SENT and sensing reference switch SPRE to be turned on. In this state, the second node N2 of the driving transistor DRT is initialized to the sensing reference voltage VpreS. These features provide “a voltage at a source point of the first transistor is raised, and the voltage at a gate point of the first transistor is coupled to the storage capacitor due to a voltage drift”), 
in the detection phase, the voltage at the source point of the first transistor and the voltage at the gate point of the first transistor remain unchanged (Figure 4 and 5; [0150-0158]; The tracking step is a step of tracking the mobility of the driving transistor DRT. The mobility of the driving transistor DRT may indicate current driving ability of the driving transistor DRT. In the tracking step, the voltage of the second node N2 of the driving transistor DRT, by which the mobility of the driving transistor DRT can be determined, is tracked. In the tracking step, the turn-off level scan signal SCAN turns off the switching transistor SWT, and the sensing reference switch SPRE transits to a turn-off level (e.g., the sensing reference voltage VpreS is no longer applied to the reference voltage line RVL, and thus the blocking sensing reference voltage is no longer applied to the driving transistor DRT). Consequently, both the first node N1 and the second node N2 of the driving transistor DRT are floated, so that both the voltage of the first node N1 and the voltage of the second node N2 of the driving transistor DRT are increased. In particular, since the voltage of the second node N2 of the driving transistor DRT is initialized to the sensing reference voltage VpreS, the voltage of the second node N2 of the driving transistor DRT starts to increase from the sensing reference voltage VpreS. At this time, an increase in the voltage of the second node N2 of the driving transistor DRT causes a voltage increase in the reference voltage line RVL, since the sensing transistor SENT is in the turned-on state. These features provide “the voltage at the source point of the first transistor and the voltage at the gate point of the first transistor remain unchanged”), and 
in the data reading phase, a gate-source voltage of the first transistor is read through the detection signal line, the gate-source voltage is equal to a difference between the gate voltage and the source voltage of the first transistor (Figure 4 and 5; [0150-0158]; In the sampling step, the sampling switch SAM is turned on when a predetermined length of time Δt has passed from a point in time at which the voltage of the second node N2 of the driving transistor DRT started to increase. At this time, the analog-to-digital converter ADC may sense the voltage of the reference voltage line RVL connected by the sampling switch SAM, and may convert the sensed voltage into a digital sensed value. Here, the voltage sensed by the analog-to-digital converter ADC may correspond to a voltage VpreS+ΔV increased from the sensing reference voltage VpreS by a predetermined voltage ΔV. The predetermined voltage is the gate-source voltage of the driving transistor.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Park to further include the teachings of Park to further include the teachings of Park ‘781’s signal timing diagram of mobile sensing characteristics of the driving transistor in an organic light-emitting display device. The motivation to combine these analogous arts is because Park ‘781 teaches that a mobility sensing process for the driving sensing DRT that is used for compensating for the deviation of a driving transistor in OLED that causes luminance deviations (Park: ‘781: [0008-0009];).


Regarding Claim 14, The combination of Park and Park ‘781 teaches wherein the pixel comprises the scan line in a last row connected to the control electrode of the third transistor of the pixel unit circuit in a last row (Park: Figure 2, 3, and 9; [0080-0090]; the gate of the sensing transistor SENT in the last row would inherently be connected to the last scan line in a last row).

Regarding Claim 15, The combination of Park and Park ‘781 teaches wherein the pixel circuit further comprises an external control unit connected to the scan line and the scan line in the last row of the pixel unit circuit to control a pulse of the scan line of the pixel circuit (Park: Figure 1 and 9; [0057]; [0194]; a gate driver sequentially supplies scan signals of an on voltage or an off voltage to the plurality of gate lines GL).

Regarding Claim 16, The combination of Park and Park ‘781 teaches wherein the scan lines of adjacent rows of the pixel circuit have at least half of pulses being the same (Park: Figure 2, 3, and 9; [0080-0090]; Park ‘781: Figure 4 and 5; [0150-0158]; pixel circuits of adjacent rows, as seen in Figure 9 of Park, only have half of the gate signals being the same).

Regarding Claim 17, The combination of Park and Park ‘781 teaches wherein the pixel circuit further comprises a reference voltage line and a data acquisition chip (Park: Figure 4; [0108-0120];  the reference voltage line is connected to a “reference voltage line” via initialization switch SPRE to provide Vref and a “data acquisition chip” via sampling switch SAM to connect to sensing unit 410  (data acquisition chip)), wherein the reference voltage line is connected to a detection signal line through a reference voltage switch, and the data acquisition chip is connected to the detection signal line through a data acquisition switch (Park: Figure 4; [0108-0120];  the reference voltage line is connected to a “reference voltage line” via initialization switch SPRE to provide Vref and a “data acquisition chip” via sampling switch SAM to connect to sensing unit 410  (data acquisition chip)),



Claims 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US Patent Publication 2017/0193923, henceforth known as Park, in further view of Park, US Patent Publication 2020/0160781, henceforth known as Park ‘781, and in further view of Applicant Admitted Prior Art, henceforth known as AAPA.

Regarding Claim 10, Park doesn’t explicitly disclose wherein the second power line is grounded, and the second voltage is 0 V.
	However, AAPA discloses that it was well known in the art, before the effective filing data of the claimed invention, that EVSS is a ground that supplies 0 volts. 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Park to further include the teachings of AAPA in order to provide wherein the second power line is grounded, and the second voltage is 0 V. The motivation to combine these analogues arts is because it was well known that EVSS is commonly used as a ground, and where ground supplies 0 volts.

Regarding Claim 11, The combination of Park and AAPA teaches wherein the light emitting device is an active matrix organic light emitting diode (AMOLED) (Park: Abstract; Figure 1 and 2; an organic light emitting display panel that is an active matrix OLED ).

Regarding Claim 12, The combination of Park and AAPA doesn’t explicitly teach wherein the first transistor, the second transistor, and the third transistor are all thin film transistors.
	However, AAPA discloses that it was well known in the art, before the effective filing date of the claimed invention, that the transistors in OLED displays are thin film transistors (TFT).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Park and AAPA to further include the teachings of AAPA in order to provide wherein the first transistor, the second transistor, and the third transistor are all thin film transistors. The motivation to combine these analogous arts is because it was well known that thin film transistors are a type of transistor specifically used in OLED pixel circuits.

Regarding Claim 18, Park doesn’t explicitly disclose wherein the second power line is grounded, and the second voltage is 0 V.
However, AAPA discloses that it was well known in the art, before the effective filing data of the claimed invention, that EVSS is a ground that supplies 0 volts. 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Park to further include the teachings of AAPA in order to provide wherein the second power line is grounded, and the second voltage is 0 V. The motivation to combine these analogues arts is because it was well known that EVSS is commonly used as a ground, and where ground supplies 0 volts.


Regarding Claim 19 , The combination of Park and AAPA teaches wherein the light emitting device is an active matrix organic light emitting diode (AMOLED) (Park: Abstract; Figure 1 and 2; an organic light emitting display panel that is an active matrix OLED ).

Regarding Claim 20 , The combination of Park and AAPA doesn’t explicitly wherein the first transistor, the second transistor, and the third transistor are all thin film transistors.
However, AAPA discloses that it was well known in the art, before the effective filing date of the claimed invention, that the transistors in OLED displays are thin film transistors (TFT).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Park and AAPA to further include the teachings of AAPA in order to provide wherein the first transistor, the second transistor, and the third transistor are all thin film transistors. The motivation to combine these analogous arts is because it was well known that thin film transistors are a type of transistor specifically used in OLED pixel circuits.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.
The examiner notes that since the official notice taken by the examiner for claim(s) 10-12 and 18-20 has not been traversed adequately, it is now considered to be admitted prior art. See MPEP 2144.03 (C), “If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699